Upon the attached Petition, pursuant to the authority conferred by Rule I of the Rules for the Discipline and Reinstatement of Attorneys of this Court, and upon all the files, records and proceedings herein, the Court makes the following Findings of Fact:
That Stephen Francis Varichak was duly admitted to the practice of law in the State of Minnesota on October 4, 1957, and has practiced law in Hennepin County, Minnesota, from that date until approximately June 1967. That he paid the registration fees required by Rules of the Supreme Court for Registration of Attorneys for the year 1966 but has not paid such fee for the years 1967, 1968, and 1969.
That a Petition and Accusation for discipline was duly filed with the Clerk of the Supreme Court by the State Board of Law Examiners on February 21, 1969, and an Order requiring Stephen Francis Varichak to *537plead or file his Answer to said Petition was duly issued by this Court. That such Petition and Accusation and Order were delivered to the Sheriff of Hennepin County for service. That such Sheriff has issued his return that Stephen Francis Varichak cannot be found in Hennepin County. That Herbert C. Davis, counsel for the State Board of Law Examiners, duly filed an Affidavit as representative of the State Board of Law Examiners on March 11, 1969, as required by Rule I of the Rules for the Discipline and Reinstatement of Attorneys. That the last known residence address of Stephen Francis Varichak in Minnesota was 1121 Northeast Third Street, Minneapolis, Minnesota. That he was last known to practice law at 512 Nicollet Building, Minneapolis, Minnesota, and that he cannot be found in the State of Minnesota.
That more than thirty (30) days has elapsed since the filing of the Affidavit required by Rule I, as above set forth.
Now, Therefore, It Is Ordered that the license of Stephen Francis Varichak to practice law in the State of Minnesota be and is hereby suspended pursuant to the provisions of Rule I of the Rules for the Discipline and Reinstatement of Attorneys until further Order of this Court. A copy of this Order shall be mailed to each Judge of the District Court in this state forthwith.
Dated April 29, 1969.
By The Court
Oscar R. Knutson
Chief Justice